Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the charging cable is connected to both the charger of the vehicle and the communication device at the same time as illustrated in Fig. 4.  If indeed, the communication device is connected to the same connector of the charging cable as the vehicle would be connected when charging the vehicle (as it appears to the examiner), then the drawing should be corrected to show an either/or type of connection to the charging cable.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 20 is objected to because of the following informalities:  It appears the word “fins” used in line two of the claim is a spelling error, and should be corrected to “pins”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. U.S. PGPub 2014/0035527 A1 (hereinafter Hayashigawa) in view of Spilger et al. U.S. PGPub 2019/0061539 A1 (hereinafter Spilger).
Regarding Claim 1, Hayashigawa teaches a charging cable (Hayashigawa, Figs. 6-7, Element 100; Para. [0057], Lines 1-5) comprising a plurality of pins (Hayashigawa, Fig. 4, Elements 902, 904, 909 and 911; Para. [0049], Lines 8-16. Where the conductors are the pins which are connected to the connector of the vehicle via the EV charging port 107 illustrated in Figs. 3 and 8.), a storage (Hayashigawa, Fig. 4, Element 218, “Memory”; Para. [0060], Lines 11-12) configured to store software (Hayashigawa, Para. [0060], Lines 11-13), which controls communication with a communication device connected through at least one of the plurality of pins (Hayashigawa, Fig. 10, Element 415, “Interface Tool”; Para. [0068], Lines 7-15.  Where control pilot conductor 209 functions as a two-way serial bus for digital communication.), 
Spilger, however, teaches when a first voltage (Spilger, Fig. 7, At time t1; Para. [0044], Lines 1-3. Where the first voltage of CP-Signal 4 is -12V, Para. [0047], Lines 1-5, and Para. [0048, Lines 1-4) is applied to the at least one pin (Spilger, Fig. 3, Element 11, “CP”; Para. [0041], Lines 7-10), of the plurality of pins (Spilger, Fig. 3, Elements “CP”, “PE”, “N”, “L1”, “L2” and “L3”; Para. [0041], Lines 10-11), control to output a pulse width modulation (PWM) signal having a predetermined first duty ratio corresponding to a communication enabled state (Spilger, Fig. 7, At time t5; Para. [0047], Lines 6-14, “PWM signal 13”) with the communication device (Spilger, Figs. 4-6, Element 7; Para. [0043], Lines 1-11) through the at least one pin (Spilger, Figs. 6-7, “CP-Signal”; Para. [0043], Lines 3-4), and when a second voltage (Spilger, Fig. 7, At time t3; Para. [0048], Lines 4-12. Where the second voltage of CP-Signal 4 is a level high start bit of 9V, and Para. [0047], Lines 1-5) is applied to the at least one pin (Spilger, Fig. 3, Element 11, “CP”; Para. [0041], Lines 7-10), change to an update mode and control to output the PWM signal having a predetermined second duty ratio corresponding to the change to the update 
It would have been obvious to a person having ordinary skill in the art to understand that although Hayashigawa is silent as to the details of the pulse width modulation signal, Hayashigawa would inherently incorporate some type of conventional signal transmission and reception commonly understood in the art.  The PWM signaling taught by Spilger, for communicating between the charging cable and the communication device/interface tool, teaches one of the many conventional communication processes utilized in the art for communicating between multiple electronic devices across a signal wire.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Spilger, to control the communication between the charging cable and the interface tool of Hayashigawa.
Regarding Claim 2, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 1.  Furthermore, Hayashigawa teaches wherein the controller (Hayashigawa, Fig. 10, Element 216, Processor”; Para. [0060], Lines 7-22) comprises a data transmitter configured to transmit data when communicating with the communication device (Hayashigawa, Fig. 10, Element 400; Para. [0068], Lines 1-15), and a control pilot (CP) outputter (Hayashigawa, Fig. 10, Elements 220 and 222) configured to output the PWM signal of the first duty ratio or the PWM signal of the second duty ratio (Hayashigawa, Para. [0060], Lines 22-33). 
Regarding Claim 3, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 2/1.  Furthermore, Hayashigawa teaches further comprising a signal outputter configured to output either a signal corresponding 
Regarding Claim 4, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 3/2/1.  Furthermore, Hayashigawa teaches wherein the at least one pin comprises a control pilot pin, and wherein the signal outputter comprises a first input terminal to which the CP outputter is connected, a second input to which the data transmitter is connected, and an output terminal coupled to the control pilot pin (Hayashigawa, Connections as shown in Fig. 10, Element 209 connected to line 410 from Serial Port 400 and also connected to the output of Analog Circuitry 220 and PWM 222; Para. [0060], Lines 13-31 and Para. [0068], Lines 1-15, “control pilot conductor”). 
Regarding Claim 5, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 2/1.  Furthermore, Hayashigawa teaches wherein the data transmitter is configured to output a high signal when outputting the PWM signal of the first duty ratio or the PWM signal of the second duty ratio through the CP outputter (Hayashigawa, Fig.10; Para. [0068], Lines 10-15. Although Hayashigawa does not explicitly teach the logic circuitry of the “connection” of the serial bus conductor 410 with the control pilot conductor 209, it would have been obvious to a person of ordinary skill in the art for the control pilot conductor to serve both as a “communication channel for the analog DC voltage level changes for communication between the EVSE and EV”, and a “two-way serial bus for digital communication” between the EVSE controller and the Interface Tool, the logic circuitry 
Regarding Claim 6, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 2/1.  Furthermore, Hayashigawa teaches wherein the CP outputter is configured to output the PWM signal having a duty ratio of 100% when the data is transmitted through the data transmitter (Hayashigawa, Fig.10; Para. [0068], Lines 10-15. Although Hayashigawa does not explicitly teach the logic circuitry of the “connection” of the serial bus conductor 410 with the control pilot conductor 209, it would have been obvious to a person of ordinary skill in the art for the control pilot conductor to serve both as a “communication channel for the analog DC voltage level changes for communication between the EVSE and EV”, and a “two-way serial bus for digital communication” between the EVSE controller and the Interface Tool, the logic circuitry chosen by the designer could be designed with the PWM signal having a duty ratio of 100% to allow for proper communication when the EVSE is connected to the Interface Tool.). 
Regarding Claim 7, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 1.  Furthermore, Hayashigawa teaches wherein the at least one pin comprises a control pilot pin CP, the charging cable further comprising a voltage changer configured to change a voltage applied to the control pilot pin CP to a voltage to be recognized by the controller (Hayashigawa, Fig. 10; Para. [0060], Lines 7-33). 
Regarding Claim 8, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 7/1.  Furthermore, Hayashigawa teaches wherein the voltage changer comprises a plurality of input terminals, and a second circuit configured to output any one of a plurality of signals input through the plurality of input 
Regarding Claim 9, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 1.  Furthermore, Hayashigawa teaches further comprising a connector provided with the plurality of pins (Hayashigawa, Fig. 3, Element 105; Para. [0052], Lines 1-6), a plug (Hayashigawa, Fig. 3, Element 110; Para. [0052], Lines 1-6) configured to connect to external commercial power (Hayashigawa, Fig. 3, Element 113; Para. [0052], Lines 1-6), and a control box provided between the connector and the plug (Hayashigawa, Fig. 3, Element 115; Para. [0052], Lines 1-6), the control box having a case accommodating the controller and the storage (Hayashigawa, Fig. 4, Elements 217 and 218; Para. [0060], Lines 1-13), wherein the case is provided in a hermetically sealed manner (Hayashigawa, Fig. 1, Para. [0046], “embedded”, and obvious when meeting the standards of SAE J1772 in regards to sealing.). 
Regarding Claim 10, Hayashigawa teaches a communication device (Hayashigawa, Fig. 10, Element 415, “Interface Tool”; Para. [0069], Lines 1-3) comprising a terminal portion (Hayashigawa, Fig. 12, Element 420; Para. [0069], Lines 3-4) connected to two pins of a 
Spilger, however, teaches a controller (Spilger, Fig. 6, Element “MC”; Para. [0043], Lines 1-3) configured to when a voltage of the charging cable (Spilger, Fig. 7, Para. [0047], Lines 1-2.) is applied to the two pins (Spilger, Fig. 6, “CP Signal” and “GND”; Para. [0047], Lines 1-5), adjust the voltage of the two pins to a first voltage to identify a communication enabled state with the charging cable (Spilger, Fig. 7, At time t1; Para. [0044], Lines 1-3. Where the first voltage of CP-Signal 4 is -12V, Para. [0047], Lines 1-5, and Para. [0048, Lines 2-4), when a pulse width modulation (PWM) signal of a predetermined first duty ratio is received through the two pins (Spilger, Fig. 7, At time t3; Para. [0048], Lines 4-12. Where the second voltage of CP-Signal 4 is a level high start bit of 9V, and Para. [0047], Lines 1-7), perform communication with the charging cable (Spilger, Fig. 7, At time t3 to t4; Para. [0048], Lines 7-12, “amplitude shift keying”), when it is determined that updating of software in the charging cable is necessary during communication with the charging cable, adjust the voltage of the two pins to a second voltage, and when the PWM signal of a predetermined second duty ratio is received through the two pins (Spilger, Fig. 7, At time t5; Para. [0047], Lines 6-14, “PWM signal 
It would have been obvious to a person having ordinary skill in the art to understand that although Hayashigawa is silent as to the details of the pulse width modulation signal, Hayashigawa would inherently incorporate some type of conventional signal transmission and reception commonly understood in the art.  The PWM signaling taught by Spilger, for communicating between the charging cable and the communication device/interface tool, teaches one of the many conventional communication processes utilized in the art for communicating between multiple electronic devices across a signal wire.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Spilger, to control the communication between the charging cable and the interface tool of Hayashigawa. 
Regarding Claim 11, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches wherein the controller is configured to when the PWM signal of the first duty ratio is received, determine that communication with the charging cable is enabled, and when the PWM signal of the second duty ratio is received through the two pins, determine that the charging cable has been changed to an update mode. 
Regarding Claim 12, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches wherein the controller is configured to change the voltage of the two pins to the first voltage to inform transmission of the data for updating when the PWM signal of the second duty ratio is received. 
Regarding Claim 13, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches further comprising a diode and resistors configured to change the applied voltage to a voltage to be recognized by the controller when the voltage of the charging cable 2 is applied to the two pins (Hayashigawa, Where the applicant is merely stating standard electronic componentry to presumably perform a commonly understood function.  Absent of showing criticality of this configuration of electronic componentry, it would have been an obvious matter of design choice to select and locate the electronic components based on desirability, since applicant has not disclosed that this electronic componentry configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other configurations.). 
Regarding Claim 14, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 13/10.  Furthermore, Hayashigawa teaches further comprising at least one switch element configured to perform at least one of inverting a signal and removing noise corresponding to the data when transmitting the data for updating (Hayashigawa, Where the applicant is merely stating standard electronic componentry to presumably perform a commonly understood function.  Absent of showing criticality of this configuration of electronic componentry, it would have been an obvious matter of design choice to select and locate the electronic components based on desirability, since applicant has not disclosed that this electronic componentry configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other configurations.). 
Regarding Claim 15, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 14/13/10.  Furthermore, Hayashigawa teaches further comprising a comparator and at least one resistor configured to perform at least one of inverting the signal and removing the noise corresponding to the data (Hayashigawa, Where the applicant is merely stating standard electronic componentry to presumably perform a commonly understood function.  Absent of showing criticality of this configuration of electronic componentry, it would have been an obvious matter of design choice to select and locate the electronic components based on desirability, since applicant has not disclosed that this electronic componentry configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other configurations.). 
Regarding Claim 16, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches wherein the controller is configured to transmit data for updating at a predetermined time interval when updating the software of the charging cable, and to receive a response signal from the charging cable at the predetermined time interval (Hayashigawa, Where the applicant is merely stating commonly understood communication functions.  Absent of showing criticality of the timing of transmitting and receiving signaling, it would have been an obvious matter of design choice to decide on a predetermined time interval to transmit and receive the communication signals based on desirability, since applicant has not disclosed that this timing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other timing configurations.). 
Regarding Claim 17, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches 
Regarding Claim 18, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claims 17/10.  Furthermore, Hayashigawa teaches wherein the controller is configured to store the update information received through the communicator (Hayashigawa, Fig. 10, Element 415; Paras. [0070] - [0072]). 
Regarding Claim 19, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 10.  Furthermore, Hayashigawa teaches further comprising a display configured to display at least one of communication information and update information with an interface (Hayashigawa, Fig. 10, Element 415; Para. [0072], Lines 1-12).
Regarding Claim 20, Hayashigawa teaches a method of controlling a charging cable (Hayashigawa, Figs. 6-7, Element 100; Para. [0057], Lines 1-5) comprising when a voltage received through a control pilot pin of a plurality of pins [[fins]] (Hayashigawa, Fig. 4, Elements 902, 904, 909 and 911; Para. [0049], Lines 8-16. Where the conductors are the pins which are connected to the connector of the vehicle via the EV charging port 107 illustrated in Figs. 3 and 8.) is a first voltage (Hayashigawa, Figs. 4 and 8; Para. [0060], Lines 13-28, and Para. [0068], Lines 12-15. Where control pilot conductor 209 functions as a communication channel for the analog DC voltage level changes by which the EVSE and the EV communicate with each other.), outputting a pulse width modulation (PWM) signal of a first duty ratio as a response signal (Hayashigawa, Fig. 10, Element 222; Para. [0060], Lines 24-31), when the voltage applied 
Spilger, however, teaches when a voltage received through a control pilot pin (Spilger, Fig. 3, Element 11, “CP”; Para. [0041], Lines 7-10) of a plurality of pins [[fins]] (Spilger, Fig. 3, Elements “CP”, “PE”, “N”, “L1”, “L2” and “L3”; Para. [0041], Lines 10-11) is a first voltage (Spilger, Fig. 7, At time t1; Para. [0044], Lines 1-3. Where the first voltage of CP-Signal 4 is -12V, Para. [0047], Lines 1-5, and Para. [0048, Lines 1-4), outputting a pulse width modulation (PWM) signal of a first duty ratio as a response signal (Spilger, Fig. 7, At time t5; Para. [0047], Lines 6-14, “PWM signal 13”), when the voltage applied through the control pilot pin (Spilger, 
It would have been obvious to a person having ordinary skill in the art to understand that although Hayashigawa is silent as to the details of the pulse width modulation signal, Hayashigawa would inherently incorporate some type of conventional signal transmission and reception commonly understood in the art.  The PWM signaling taught by Spilger, for communicating between the charging cable and the communication device/interface tool, teaches one of the many conventional communication processes utilized in the art for communicating between multiple electronic devices across a signal wire.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Spilger, to control the communication between the charging cable and the interface tool of Hayashigawa.
Regarding Claim 21, Hayashigawa teaches a method of controlling a communication device (Hayashigawa, Fig. 10, Element 415, “Interface Tool”; Para. [0069], Lines 1-3) comprising when a voltage is applied through two pins of a plurality of pins provided on a charging cable (Hayashigawa, Fig. 10, Elements 420a and 420b connected to pins for lines 209 and 211; Para. [0069], Lines 6-10), performing communication with the charging cable (Hayashigawa, Fig. 12, Element 436a; Para. [0073], Lines 11-13), determining whether an update of the charging cable is necessary, when it is determined that updating of the charging cable is necessary, and transmitting data for updating to the charging cable (Hayashigawa, Para. 
Spilger, however, teaches changing the voltage applied to the two pins to a first voltage (Spilger, Fig. 7, At time t1; Para. [0044], Lines 1-3. Where the first voltage of CP-Signal 4 is -12V, Para. [0047], Lines 1-5, and Para. [0048, Lines 2-4), when receiving a pulse width modulation (PWM) signal of a first duty ratio (Spilger, Fig. 7, At time t3; Para. [0048], Lines 4-12. Where the second voltage of CP-Signal 4 is a level high start bit of 9V, and Para. [0047], Lines 1-7), performing communication with the charging cable (Spilger, Fig. 7, At time t3 to t4; Para. [0048], Lines 7-12, “amplitude shift keying”), determining whether an update of the charging cable is necessary, when it is determined that updating of the charging cable is necessary, changing the voltage applied to the two pins to a second voltage, when the PWM signal of a second duty ratio is received, changing the voltage applied to the two pins to a first voltage (Spilger, Fig. 7, At time t5; Para. [0047], Lines 6-14, “PWM signal 13”), and transmitting data for updating to the charging cable (Spilger, Para. [0041], Lines 1-8). 
It would have been obvious to a person having ordinary skill in the art to understand that although Hayashigawa is silent as to the details of the pulse width modulation signal, Hayashigawa would inherently incorporate some type of conventional signal transmission and reception commonly understood in the art.  The PWM signaling taught by Spilger, for communicating between the charging cable and the communication device/interface tool, teaches one of the many conventional communication processes utilized in the art for communicating between multiple electronic devices across a signal wire.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional 
Regarding Claim 22, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 21.  Furthermore, Hayashigawa teaches wherein the transmitting of the data for updating to the charging cable comprises transmitting the data for updating at a predetermined time interval, determining whether a response signal is received from the charging cable at the predetermined time interval, and maintaining transmission of the data for updating when the response signal is received from the charging cable (Hayashigawa, Where the applicant is merely stating commonly understood communication functions.  Absent of showing criticality of the timing of transmitting and receiving signaling, it would have been an obvious matter of design choice to decide on a predetermined time interval to transmit and receive the communication signals based on desirability, since applicant has not disclosed that this timing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other timing configurations.). 
Regarding Claim 23, The combined teaching of references Hayashigawa and Spilger discloses the claimed invention as stated above in claim 21.  Furthermore, Hayashigawa teaches further comprising performing communication with an external terminal, receiving the data for updating from the external terminal, and transmitting the received data for updating to the charging cable (Hayashigawa, Fig. 10, Element 415; Paras. [0070] - [0072]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859